Citation Nr: 1711752	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left knee meniscus tear.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to February 1966.

The matters of increased ratings for degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters were originally before the Board on appeal from a May 2012 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) that (in pertinent part): (1) granted service connection for degenerative disc disease of the cervical spine and assigned a 10 percent rating, effective October 14, 2011; and (2) granted service connection for degenerative disc disease of the lumbar spine and assigned a 0 percent rating, effective October 14, 2011.  In September 2014, the Board issued a decision [by a Veterans Law Judge (VLJ) other than the undersigned] that (in pertinent part): (1) denied a rating in excess of 10 percent for degenerative disc disease of the cervical spine, and (2) granted an increased 10 percent rating, and denied a rating in excess of 10 percent, for degenerative disc disease of the lumbar spine [which was implemented by a January 2016 rating decision, effective October 14, 2011].  The Veteran appealed those portions of the decision (which denied ratings in excess of 10 percent for his cervical and lumbar spine disabilities) to the Court.  In April 2015, the Court issued an Order that vacated the September 2014 Board decision with regard to those issues, and remanded the matters for readjudication consistent with instructions outlined in an April 2015 Joint Motion for Partial Remand by the parties.  In October 2015, the matters were remanded [by a VLJ other than the undersigned] for additional development.

The matter of service connection for a left knee meniscus tear is also before the Board on remand from the Court.  This matter was originally before the Board on appeal from an August 2012 rating decision of the Cheyenne RO that (in pertinent part) denied service connection for a left knee meniscus tear.  After remanding the claim in September 2014 for additional development, the Board issued a decision in October 2015 [by a VLJ other than the undersigned] that (in pertinent part) denied service connection for a left knee meniscus tear.  The Veteran appealed that portion of the decision to the Court.  In April 2016, the Court issued an Order that vacated the October 2015 Board decision with regard to that issue, and remanded the matter for readjudication consistent with instructions outlined in an April 2016 Joint Motion for Partial Remand by the parties.

[The Board notes that the following matters are not currently before the Board: (1) entitlement to a rating in excess of 30 percent for residuals of right bicep partial rupture (because this claim was denied in a final September 2014 Board decision by another VLJ); (2) entitlement to an increased rating for left knee total replacement (because a rating in excess of 10 percent for this disability, characterized previously as left knee chondrocalcinosis, was denied in a final September 2014 Board decision by another VLJ - and thereafter, following a new claim in November 2016, this disability was recharacterized as left knee total replacement, and a temporary total rating and subsequent 30 percent rating were granted in a February 2017 rating decision which has not been appealed); (3) entitlement to a rating in excess of 10 percent for right acromioclavicular (AC) joint osteoarthritis (because a 10 percent rating was granted, and a rating in excess of 10 percent was denied, in a final September 2014 Board decision by another VLJ); (4) entitlement to a rating in excess of 10 percent for right knee chondrocalcinosis (because a 10 percent rating was granted, and a rating in excess of 10 percent was denied, in a final September 2014 Board decision by another VLJ); and (5) service connection for a left shoulder disability (because this claim was granted in a January 2016 rating decision which has not been appealed).]

The Board notes that the awards of a 10 percent rating for right AC joint osteoarthritis and a 10 percent rating for right knee chondrocalcinosis, both granted by the Board in a September 2014 decision by another VLJ, have NOT yet been implemented by the Agency of Original Jurisdiction (AOJ).  Therefore, these matters are referred to the AOJ for IMMEDIATE implementation by rating decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.

REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

Service Connection for a Left Knee Meniscus Tear

The Veteran states that his current left knee meniscus tear resulted from performing parachute jumps in service and/or is secondary to his service-connected left knee total replacement (characterized as left knee chondrocalcinosis prior to undergoing left knee replacement surgery in November 2016).

In July 2012, a VA examiner opined (with rationale) that the Veteran's current left knee meniscus tear was less likely than not (less than 50 percent probability) due to his claimed in-service injury.

Pursuant to the Board's September 2014 remand [and after the issuance of the Board's October 2015 decision on this issue, which was later vacated by the Court in April 2016 and became the subject of the April 2016 Joint Motion for Partial Remand], a VA examiner opined in January 2016 that the Veteran's current left knee meniscus tear: (1) was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected left knee chondrocalcinosis, with the rationale being that his left knee meniscus tear was instead most likely the result of a post-service motor vehicle accident (MVA) injury in 2009 to his left knee and/or the result of working for 47 years in construction as a blaster, carpenter, and train operator; and (2) was not aggravated beyond its natural progression by his service-connected left knee chondrocalcinosis, with the rationale being that, "as a medical examiner[,] I do not agree with this [Veteran] being service connected for chondrocalcinosis."

The Board finds that the January 2016 VA examiner did not provide adequate rationale for the medical opinion addressing secondary service connection, particularly with regard to the question of whether the Veteran's service-connected left knee chondromalacia (now characterized as left knee total replacement) has aggravated his left knee meniscus tear.  On remand, a new medical opinion with adequate rationale is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Ratings for Degenerative Disc Disease of the Cervical Spine and Lumbar Spine

The Board notes that neither of the VA spine examinations conducted during the period of the current claim (in March 2012 and in January 2016) included range of motion testing of the cervical spine or lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  On remand, a new examination with such testing is necessary.  If the examiner is unable to conduct this required testing or concludes that the required testing is not necessary, then he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the Board's October 2015 remand (in response to the April 2015 Joint Motion for Partial Remand) had instructed the AOJ to specifically consider whether separate ratings are warranted for neurological impairment associated with the Veteran's service-connected cervical and lumbar spine disabilities when readjudicating those claims.  Thereafter, the AOJ issued a Supplemental Statement of the Case in January 2016, but such document did not include any consideration of separate ratings based on associated neurological impairment.  On remand, such consideration by the AOJ is necessary.  See Stegall, 11 Vet. App. at 268, 271.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his claimed disabilities during the period of the current appeals, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VO may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should return the record to the VA examiner who provided the January 2016 VA medical opinion regarding the left knee for an addendum medical opinion.  The examiner must review the entire record.  Based on the factual evidence of record, the examiner must provide an opinion that responds to the following: Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's current left knee meniscus tear was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected left knee total replacement (previously characterized as left knee chondrocalcinosis)?  (Aggravation means the disability increased in severity beyond its natural progression.)

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

A detailed explanation (rationale) is requested for ALL opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

If the requested VA examiner is unavailable (or unable for any reason) to provide the requested opinion, then arrangements should be made for the entire record to be reviewed by another appropriate medical provider who can provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, then such examination should be scheduled.

3. The AOJ should arrange for a spine examination of the Veteran to ascertain the severity of his service-connected degenerative disc disease of the cervical spine and degenerative disc disease of the lumbar spine.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of these disabilities (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact these disabilities each have on occupational and daily activity functioning.

c. Range of motion studies for both the cervical spine and the lumbar spine should include active AND passive motion and weight-bearing AND non-weight-bearing.  (If any of these tests are not medically appropriate for any reason, then the examiner should state this and provide an explanation.)  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

d. If the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare-ups, and the examiner should provide an opinion for both the cervical and lumbar spine disabilities based on that information.

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

A detailed explanation (rationale) is requested for ALL opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

4. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for a left knee meniscus tear, an increased rating for degenerative disc disease of the cervical spine, and an increased rating for degenerative disc disease of the lumbar spine.  For the increased rating claims, the AOJ MUST consider whether separate ratings are warranted for neurological impairment associated with the Veteran's service-connected cervical and lumbar spine disabilities.  If any claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)









The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

